MEMORANDUM **
We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we grant the petition. We remand to the Board of Immigration Appeals (BIA) for consideration of the appropriate addendum to the State Department’s Country Profile.
In this case, the BIA found that Singh had demonstrated his eligibility for asylum but held that the INS had demonstrated by a preponderance of the evidence that country conditions had changed to such an extent that a reasonable person in Singh’s position would no longer have a well-founded fear of persecution. The BIA’s decision must be upheld if supported by reasonable, substantial, and probative evidence in the record.1
The BIA’s decision was based on an outdated and superseded addendum to the State Department’s Country Profile, the May 1997 addendum. A more recent addendum, issued in July 1997, superseded the May 1997 addendum at the time of the petitioner’s appeal before the BIA. Because the May 1997 addendum on which the BIA relied does not constitute reasonable, substantial, or probative evidence, we remand to the BIA for consideration of the appropriate addendum to the State Department’s Country Profile.
Petition GRANTED, case REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Maini v. INS, 212 F.3d 1167, 1173 (9th Cir.2000).